LANDMARK LAND COMPANY, INC. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 20, 2010 LANDMARK LAND COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 0001-08755 77-0024129 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2817 Crain Highway, Upper Marlboro, Maryland 20774 (Address of principal executive offices) (301) 574-3330 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 – Other Events On December 17, 2010, the Company filed a Form 12b-25 with respect to its failure to timely file the quarterly report on Form 10Q for the three month period ending September 30, 2010.The Company stated in the referenced filing that the Company does not expect to file its quarterly report on Form 10Q for the third quarter ended September 30, 2010 (“Form 10Q”) on a timely basis.The Company’s inability to file at this time is due to cash flow difficulties that have prevented performance of necessary audit work for the year ended December 31, 2009 and auditor financial review of financial results for subsequent quarterly periods. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. LANDMARK LAND COMPANY, INC. Dated:December 20, 2010 By: /s/ JOE V. OLREE Joe V. Olree Senior Vice President
